Petition for Writ of Mandamus Denied and Memorandum Opinion filed April
6, 2004








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed April 6, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00269-CV
____________
 
IN RE THE PRUDENTIAL ASSURANCE
COMPANY, LTD, CORNHILL INSURANCE PLC, ALLIANZ INTERNATIONAL INSURANCE COMPANY,
LTD., SKANDIA MARINE INSURANCE COMPANY (UK) LTD., THE NORTHERN ASSURANCE
COMPANY LTD., SPHERE DRAKE INSURANCE PLC, THE TOKIO MARINE & FIRE INSURANCE
COMPANY (UK) LTD., THE OCEAN MARINE INSURANCE COMPANY LTD., ZURICH RE (UK)
LTD., and SYNDICATE SUBSCRIBING TO COVER NOTE 92BA519, Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On March 23, 2004, relators filed a petition
for writ of mandamus and motion for emergency relief in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221 (Vernon Supp. 2003); see
also Tex. R. App. P. 52.  On March 26, 2004, this court granted the
motion for emergency relief and ordered a stay of the deposition of Bettye A.
Barrios.
We deny relator=s petition for writ of mandamus and
order the stay of the trial court=s order in trial court cause number
2001-49363, styled Lexington Insurance Company v. Advanced Wirecloth Inc., et.
al. v. Allianz International Insurance Company Ltd be lifted. 




 
PER CURIAM
 
 
Petition Denied
and Memorandum Opinion filed April 6, 2004.
Panel consists of
Justices Yates, Anderson, and Hudson.